885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terrence BOUDREAU, Petitioner-Appellant,v.Waylon B. COLLINS, Lacy H. Thornburg, Attorney General ofNorth Carolina, Respondents-Appellees.
No. 88-6815.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided Sept. 18, 1989.

Terrence Boudreau, appellant pro se.
Richard Norwood League, Office of the Attorney General, for appellees.
Before WIDENER, K.K. HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Terrence Boudreau appeals from the district court order denying his motion for an extension of time to answer, move, or otherwise plead to the judgment.  Our review of the record discloses that this appeal is without merit.


2
Boudreau's motion may be construed as a request for reentry of judgment pursuant to Fed.R.Civ.P. 60(b), or for more time to file a notice of appeal or to challenge the judgment pursuant to Fed.R.Civ.P. 59.  The motion was filed more than 30 days after the expiration of the ordinary 30-day period in which to file a notice of appeal, and Fed.R.App.P. 4(a)(5) allows the district court to grant an extension only if the motion is filed within 30 days of the expiration of the appeal period.  Rule 59 of the Federal Rules of Civil Procedure does not allow for any extension of time in which to file.  Boudreau did not allege sufficiently "unique circumstances" to enable the district court to grant his motion if construed under Rule 60(b).    See Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226 (4th Cir.1981).  Therefore the district court was without power to grant Boudreau's motion under any interpretation.  Accordingly, we affirm the district court's order and deny a certificate of probable cause to appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.